 



Exhibit 10.3
THIRD AMENDMENT
(Term Loan Agreement)
          THIRD AMENDMENT, dated as of September 29, 2005 (this “Amendment”), to
the Term Loan Agreement, dated as of July 31, 2003 (as amended, the “Term Loan
Agreement”), among Wheeling-Pittsburgh Corporation, a Delaware corporation
(“Holdings”), Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (the
“Borrower”), the Lenders parties to the Term Loan Agreement, the Documentation
Agent and Syndication Agent named therein, Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”), the
Emergency Steel Loan Guarantee Board (the “Federal Guarantor”) and the West
Virginia Housing Development Fund (the “State Guarantor”).
WITNESSETH:
          WHEREAS, Holdings, the Borrower, the Lenders, the Administrative
Agent, the Federal Guarantor and the State Guarantor are parties to the Credit
Agreement;
          WHEREAS, the Borrower has requested that the Lenders and the Federal
Guarantor agree to make certain amendments relating to the Term Loan Agreement
as set forth herein; and
          WHEREAS, the Lenders and the Federal Guarantor are willing to agree to
such amendments, in each case subject to the terms and conditions set forth
herein.
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Amendments to Section 1.1. Section 1.1 of the Term Loan Agreement
is hereby amended by:
          (a) amending and restating in their entirety the following
definitions:
     “Asset Sale”: any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clause (a), (b), (c),
(d) or (e) of Section 6.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $250,000.
     “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) the sum (without duplication) of Consolidated EBITDA for such period and
Consolidated Lease Expense for such period less the aggregate amount actually
paid by Holdings and its Subsidiaries during such period on account of Capital
Expenditures (excluding Capital Expenditures funded from or reimbursed by
(x) amounts on deposit in the Capital Expenditure Deposit Account or the Cash
Collateral Account and (y) the Coke Plant Joint Venture) to (b) Consolidated
Fixed Charges for such period.

 



--------------------------------------------------------------------------------



 



2
     “Excess Cash Flow”: for any fiscal quarter of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal quarter, (ii) the amount of all non-cash charges (including
depreciation and amortization and items (d) through (j) in the definition of
Consolidated EBITDA) deducted in arriving at such Consolidated Net Income,
(iii) cash decreases in Consolidated Operating Working Capital, (iv) to the
extent not included in (ii) above, the cash impact of increases in post-petition
employee benefits or post-petition “Other Liabilities” (as reflected in the
non-current section of Holdings’ balance sheet) and (v) the aggregate amount of
payments received during such fiscal quarter on account of the principal of
loans, and the returned capital in Investments, made as contemplated by
Sections 6.8(i) and (j) over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) cash increases in Consolidated Operating Working Capital, (iii) the
aggregate amount actually paid or committed to be paid (such committed amounts
to be excluded from the computation of Excess Cash Flow in future quarters) by
the Borrower and its Subsidiaries in cash during such fiscal quarter on account
of Capital Expenditures (excluding expenditures to the extent (x) funded by
drawings on the Cash Collateral Account or the Capital Expenditure Deposit
Account (y) financed with the proceeds of any Reinvestment Deferred Amount or
(z) reimbursed by the Coke Plant Joint Venture), (iv) reductions in Funded Debt,
(v) the cash impact of decreases in post-petition employee benefits or
post-petition “Other Liabilities” (as reflected in the non-current section of
Holdings’ balance sheet), (vi) the aggregate net amount of non-cash gain on the
Disposition of property by the Borrower and its Subsidiaries during such fiscal
quarter (other than sales of inventory in the ordinary course of business), to
the extent included in arriving at such Consolidated Net Income and (vii) the
aggregate amount of loans and investments made during such fiscal quarter as
contemplated by Sections 6.8(i) and (j).
     “Joint Ventures”: Ohio Coatings Company, an Ohio corporation,
Wheeling-Nisshin, Inc., a Delaware corporation, and Feralloy-Wheeling Specialty
Processing Co., a Delaware partnership, and, after the Third Amendment Effective
Date, the Coke Plant Joint Venture.
     “Required Stated Amount”: $7,500,000, provided that the Administrative
Agent is by this proviso instructed, on or around the Third Amendment Effective
Date, (a) to consent to an amendment to the Interest Reserve Letter of Credit
(including any replacement Interest Reserve Letter of Credit) that provides for
the Required Stated Amount (as it is reflected in the Interest Reserve Letter of
Credit) to be promptly reduced to the relevant amount set forth below, upon the
issuer thereof receiving a notice from the Administrative Agent on or after the
Reference Date opposite such amount, to the effect that (i) all interest
required to be paid on the Loans on or prior to such Reference Date has been
paid and (ii) the Borrower has made all deposits required to be made on or prior
to such Reference Date pursuant to Section 5.15, and (b) to provide the notice
as contemplated in clause (a) above on or promptly after such Reference Date so
long as the statements in such notice are then true and correct:

 



--------------------------------------------------------------------------------



 



3

                          Reference                   Required Date            
      Stated Amount
7/5/2005
                    6,747,000.00  
10/3/2005
                    6,559,500.00  
1/3/2006
                    6,372,000.00  
4/3/2006
                    6,184,500.00  
7/3/2006
                    5,997,000.00  
10/2/2006
                    5,809,500.00  
1/2/2007
                    5,622,000.00  
4/2/2007
                    5,434,500.00  
7/2/2007
                    5,247,000.00  
10/2/2007
                    5,059,500.00  
1/2/2008
                    4,872,000.00  
4/1/2008
                    4,684,500.00  
7/2/2008
                    4,497,000.00  

     “Revolving Loan Agreement”: the Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 among Holdings, the Borrower, the banks and
other financial institutions from time to time party thereto, Royal Bank of
Canada, as administrative agent, General Electric Capital Corporation, as
inventory and receivables security agent and documentation agent for the
lenders, and the other agents named therein.
     “Subsidiary”: with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Capital Stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower. For purposes hereof, the Coke Plant Joint
Venture shall not be treated as a Subsidiary of the Borrower until such time as
Borrower and/or one or more Subsidiaries of Borrower shall have affirmatively
exercised any rights, including any rights under the operating agreement of the
Coke Plant Joint Venture, which would cause any of them to possess the power to
elect more than 50% of the managers of the Coke Plant Joint Venture; provided,
however, that for purposes of Sections 3.10, 3.13, 3.14 and 5.11 and for
purposes of the definition of “Group Member”, the Coke Plant Joint Venture shall
be treated as a Subsidiary of the Borrower at such time as Borrower and/or one
or more Subsidiaries of

 



--------------------------------------------------------------------------------



 



4
Borrower shall have the present power to make such election, regardless of
whether or not such power has been affirmatively exercised.
     “Third Amendment”: Third Amendment, dated as of September 29, 2005, to this
Agreement.
     “Third Amendment Effective Date”: The date on which the conditions
precedent set forth in Section 17 of the Third Amendment shall have been
satisfied or waived.
     (b) inserting the following new definitions in the appropriate alphabetical
order:
     “2005 Allowance for Unusual Items”: to be included in the calculation of
Consolidated EBITDA for (a) for purposes of covenant calculation carried out in
respect of the 2005 fiscal year and for the period ending (i) September 30, 2005
$56,000,000 and (ii) December 31, 2005, $88,000,000 and (b) for the purposes of
covenant calculations carried out subsequent to the 2005 fiscal year, nil.
     “Coke Plant Joint Venture”: the joint venture to be known as Mountain State
Carbon, LLC to be formed on, or around the Third Amendment Effective Date by and
between the Borrower and SNA Carbon, LLC (“SNA”), a Delaware limited liability
company and wholly-owned subsidiary of Severstal North America, Inc., a Delaware
corporation, pursuant to the Amended and Restated Limited Liability Company
Agreement of Mountain State Carbon, LLC dated as of September 29, 2005 between
the Borrower and SNA (the “Mountain State Carbon LLC Agreement”) in connection
with the formation of which (i) the Borrower will transfer the West Virginia
Coke Production Plant, the Ohio Pump House and certain related assets to the
joint venture and contribute capital and make loans to the joint venture, (ii)
SNA will contribute capital and certain assets to the joint venture and
(iii) the joint venture will become the manager and operator of the West
Virginia Coke Production Plant and the Ohio Pump House.
     “West Virginia Coke Production Plant”: the Borrower’s coke-producing
facility located in Follansbee, West Virginia.
     “Ohio Pump House”: the Borrower’s pump house facility located in
Steubenville, Ohio.
     (c) amending clauses (g), (i) and (j) of the definition of “Consolidated
EBITDA” in its entirety to read as follows:
          (g) non-cash charges in connection with buyout payments, VEBA Trust
and profit sharing payments made to employees,
          (i) contributions by the Borrower to the VEBA Trust of Capital Stock
of Holdings (including amounts contributed on the Closing Date),
          (j) any non-cash charges in connection with other post-retirement
employee benefits (OPEB), and

 



--------------------------------------------------------------------------------



 



5
(d) inserting the following after clause (j) of the definition of “Consolidated
EBITDA”:
               (k) the 2005 Allowance for Unusual Items
(e) inserting the following sentence after clause (d) thereafter:
               “Proceeds from any Business Interruption Insurance claims, or
other such claims made in 2005, shall not be included in the definition of
Consolidated EBITDA.”
          2. Amendment to Section 5.1. Section 5.1 of the Term Loan Agreement is
hereby amended by:
          (a) inserting the following paragraph after paragraph (d) thereof:
        (e) concurrently with the delivery of financial statements for each
applicable quarter or annual period of Holdings, a certificate, showing in
sufficient detail the calculation of Excess Cash Flow, certified by a
Responsible Officer as being fairly stated in all material respects.
          3. Amendment to Section 5.2(a). Paragraph (a) of Section 5.2 of the
Term Loan Agreement is hereby restated in its entirety as follows:
   (a) to the Administrative Agent, the Federal Guarantor, the State Guarantor
and each Lender, concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants substantially in the form of Schedule 5.2(a);
          4. Amendment to Section 5.3(a). Paragraph (a) of Section 5.3 of the
Term Loan Agreement is hereby amended by deleting the phrase “the month in which
the Performance Acceptance Date falls” and substituting in lieu thereof
“December 2004”.
          5. Amendment to Section 5.12. Section 5.12 of the Term Loan Agreement
is hereby amended by inserting the following section after paragraph
(d) thereof:
   (e) with respect to any joint venture (including, without limitation, the
Coke Plant Joint Venture) entered into on or around the Third Amendment
Effective Date by any Group Member, promptly execute and deliver to the
Collateral Agent such Security Documents as the Administrative Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Administrative Agent and the Lenders, a perfected first priority security
interest (or to affirm the attachment and perfection of any such security
interest) in (i) the Capital Stock of such joint venture that is owned by any
Group Member, provided, that any pledge agreement executed and delivered by any
Group Member with respect to its Capital Stock in such joint venture, shall be
on terms substantially similar to those JV Pledge Agreements previously
delivered hereunder, and (ii) any other form of Collateral (as defined in the
Security Agreement) associated with such joint venture and in which any Grantor
has an interest.

 



--------------------------------------------------------------------------------



 



6
          6. Amendment to Section 6.1. Paragraph (d) of Section 6.1 of the Term
Loan Agreement is hereby deleted in its entirety.
          7. Amendment to Section 6.2. Paragraph (h) of Section 6.2 of the Term
Loan Agreement is hereby restated in its entirety as follows:
   (h) Indebtedness of any Loan Party in respect of the Revolving Loan Agreement
not to exceed $225,000,000 in aggregate principal amount and any refinancings,
refundings, renewals or extensions thereof (without increasing the committed
amount or shortening the maturity thereof);
          8. Amendment to Section 6.5. Section 6.5 of the Term Loan Agreement is
hereby amended by inserting a new paragraph between existing paragraphs (d) and
(e) (and relettering existing paragraph (e) as new paragraph (f)) as follows:
(e) the transfer of the West Virginia Coke Production Plant, the Ohio Pump House
and certain related assets to the Coke Plant Joint Venture (including any
reimbursement of coke battery refurbishment expenses by the Coke Plant Joint
Venture to the Borrower) in exchange for a first priority security interest in
the interests of any Group Member in the Coke Plant Joint Venture as
contemplated by Section 5.12(e) of the Term Loan Agreement; and
          9. Amendments to Section 6.7. Section 6.7 of the Term Loan Agreement
is hereby amended by:
          (a) deleting paragraph (a) in its entirety and substituting in lieu
thereof:
(a) [Intentionally Reserved];
          (b) deleting paragraph (b) in its entirety and substituting in lieu
thereof:
(b) [Intentionally Reserved];
          (c) deleting paragraph (d) in its entirety and substituting in lieu
thereof:
(d) [Intentionally Reserved]; and
          (d) amending and restating paragraph (e) in its entirety as follows:
        (e) Capital Expenditures of the Borrower and its Subsidiaries not
exceeding for any fiscal year of the Borrower the amount set forth for such
fiscal year in Schedule 6.7; provided, that (i) up to 50% of any such amount
referred to in Schedule 6.7, if not so expended in the fiscal year for which it
is permitted, may be carried over for expenditure in the next succeeding fiscal
year (but not further), (ii) Capital Expenditures made pursuant to this Section
during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided above and, second, in respect of
amounts carried over from the prior fiscal year pursuant to clause (i) above and

 



--------------------------------------------------------------------------------



 



7
(iii) Capital Expenditures made with the proceeds of any Reinvestment Deferred
Amount shall not be counted in determining compliance with this Section 6.7.
          10. Amendments to Section 6.8. Section 6.8 of the Term Loan Agreement
is hereby amended by deleting existing paragraph (h) and inserting the following
new paragraphs thereof:
     (h) the Investment of the West Virginia Coke Production Plant, the Ohio
Pump House and certain related assets and administrative resources in the Coke
Plant Joint Venture;
     (i) working capital loans to the Coke Plant Joint Venture in an outstanding
principal amount not to exceed $24,000,000 at any time, provided that (i) no
Default or Event of Default shall occur or be continuing after giving effect to
the making of any such loan, (ii) the repayment obligation of the Coke Plant
Joint Venture with respect to such loan shall not be subordinated to any other
obligation of the Coke Plant Joint Venture and shall be secured, together with
any working capital loans made by SNA, by perfected first lien security
interests in the current assets of the Coke Plant Joint Venture (including its
cash and Cash Equivalents) pursuant to documentation reasonably satisfactory to
the Administrative Agent and (iii) the Borrower shall deliver the promissory
note or notes evidencing such loans to the Collateral Agent for the benefit of
the Administrative Agent and the Lenders under the Security Agreement;
     (j) other Investments by any Group Member in the Coke Plant Joint Venture
in an aggregate amount not to exceed $20,000,000 in any fiscal year or
$45,000,000 in the aggregate during the term of this Agreement (exclusive of any
investments therein pursuant to paragraphs (h) and (i) above), provided that
(i) in the case of any such Investment representing a Deficiency Contribution
(as defined in the Mountain State Carbon LLC Agreement) such Investment shall be
in the form of a loan (which loans shall be secured together with the working
capital loans referred in paragraph (i) above on the same terms as such working
capital loans and shall be evidenced by one or more promissory notes delivered
to the Collateral Agent for the benefit of the Administrative Agent and the
Lenders under the Security Agreement) and (ii) in the case of any such
Investment (A) after giving effect to the making of such Investment, Borrowing
Availability shall exceed $75,000,000 and no Default or Event of Default shall
occur or be continuing after giving effect to the making of such Investment and
(B) the amount of such Investment will reduce the amount of Investments
permitted by Section 6.8(k); and
     (k) in addition to Investments otherwise expressly permitted by this
Section and subject to Section 6.8(j) above, Investments by the Borrower or any
of its Subsidiaries in an aggregate amount (valued at cost) not to exceed (i)
$5,000,000 in any fiscal year or (ii) $45,000,000 in the aggregate during the
term of this Agreement; provided, that immediately after giving effect to any
such Investment (including any Indebtedness incurred or assumed in connection
therewith), (A) the Borrower shall be in pro forma compliance with the covenants
set forth in Section 6.1 as of the end of the most recently completed period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.1 as if such Investment had been made (and such

 



--------------------------------------------------------------------------------



 



8
Indebtedness incurred) at the beginning of such period and (B) in the case of an
Investment in an amount equal to or greater than $5,000,000, either (I) the
business operations to be acquired shall have had positive EBITDA (calculated in
the same manner set forth in the definition “Consolidated EBITDA”) for the
period of 12 months immediately prior to the consummation of such Investment or
(II) after giving effect to the Investment (and any Indebtedness incurred
therewith) and any costs savings to be achieved or other adjustments to
Consolidated EBITDA to be made in connection therewith (in each case which are
approved by an independent third party reasonably satisfactory to the
Administrative Agent), the pro forma Consolidated EBITDA of Holdings as of the
end of the most recently completed period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.1 shall be
greater than or equal to the actual Consolidated EBITDA of Holdings as reported
to the Administrative Agent and Lenders in accordance with Section 5.2(b);
provided further, that, notwithstanding clause (i) above but subject to the
conditions set forth in clause (ii) above and the preceding proviso, the
Borrower may make Investments in any fiscal year in an aggregate amount up to
$10,000,000 (or, with the consent of the Administrative Agent, $20,000,000) if
(i) after giving effect to any Investment which would cause the aggregate
Investments for such fiscal year to exceed $5,000,000, Borrowing Availability
shall exceed $75,000,000 and (ii) the Consolidated Fixed Charge Coverage Ratio
for the most recently completed period of four consecutive fiscal quarters for
which financial statements and a Ratio and Compliance Certificate have been
delivered is at least 1.00 to 1.0.
          11. Amendment to Section 6.9. Section 6.9(a) of the Term Loan
Agreement is hereby amended by deleting the parenthetical “(excluding
Feralloy-Wheeling Specialty Processing Co.)” and inserting in lieu thereof the
following:
          “(excluding Feralloy-Wheeling Specialty Processing Co. and the Coke
Plant Joint Venture)”
          12. Amendment to Section 6.19. Section 6.19 of the Term Loan Agreement
is hereby amended by deleting existing Section 6.19 in its entirety and
substituting in lieu thereof the following:
     6.19 Restriction on Facilitation of Indebtedness. To the extent the Coke
Plant Joint Venture is consummated, vote for, consent to, or take any other
action to facilitate the incurrence by the Coke Plant Joint Venture of secured
or unsecured Indebtedness for borrowed money in an outstanding principal amount
in excess of $35,000,000 at any time (inclusive of Indebtedness owing to any
Group Member or SNA but exclusive of any loans made by any Group Member with
respect to Deficiency Contributions as described in the provision of
Section 6.8(j) hereof).
          13. Schedule 5.2(a). The Credit Agreement is hereby amended by
including as Schedule 5.2(a) thereto Schedule A to this Amendment.
          14. Schedule 6.7. The Credit Agreement is hereby amended by replacing
Schedule 6.7 in its entirety with Schedule B to this Amendment.

 



--------------------------------------------------------------------------------



 



9
          15. Consent to Mortgage Amendments. In accordance with Section 11.2 of
the Security Agreement, the Lenders and the Federal Guarantor hereby consent to
the approval by the Administrative Agent of an amendment to Section 8 and
Section 10 of each Mortgage for the purpose of deleting the word “expressly”
therefrom.
          16. Consent to Release of West Virginia Coke Production Plant
Mortgage. In the event the Coke Plant Joint Venture is consummated, the Lenders
and the Federal Guarantor hereby consent to the release and termination of the
Mortgage encumbering the West Virginia Coke Production Plant and the release and
termination of liens under any Security Documents encumbering the assets to be
transferred to the Coke Plant Joint Venture, and hereby authorize the
Administrative Agent and the Collateral Agent to take any action requested by
the Borrower to evidence such release and termination.
          17. Consent to Release of Ohio Pump House Mortgage. In the event the
Coke Plant Joint Venture is consummated, the Lenders and the Federal Guarantor
hereby consent to the release and termination of the Mortgage encumbering the
Ohio Pump House and the release and termination of liens under any Security
Documents encumbering the assets to be transferred to the Coke Plant Joint
Venture, and hereby authorize the Administrative Agent and the Collateral Agent
to take any action requested by the Borrower to evidence such release and
termination.
          18. Conditions to Effectiveness. This Amendment shall become effective
as of and on the date (such date, the “Third Amendment Effective Date”) on which
the Administrative Agent shall have received the following:
     (a) counterparts hereof duly executed by Holdings, the Borrower, the
Administrative Agent, the Required Lenders and the Federal Guarantor;
     (b) such corporate resolutions, incumbency certificates and other
authorizations as the Administrative Agent may reasonably request; and
     (c) to the extent invoiced, payment or reimbursement of all out-of-pocket
expenses of the Administrative Agent incurred in connection with this Amendment,
including the reasonable fees, charges and disbursements of respective counsel
for the Administrative Agent and the Federal Guarantor.
          19. Representations and Warranties; No Default. Each of Holdings and
the Borrower hereby confirms that after giving effect to this Amendment each of
the representations and warranties set forth in the Loan Documents is true and
correct. Each of Holdings and the Borrower represents and warrants that, after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
          20. No Change. Except as expressly provided herein, no term or
provision of the Term Loan Agreement shall be amended, modified, supplemented or
waived, and each term and provision of the Term Loan Agreement shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



10
          21. Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
          22. Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

                  WHEELING-PITTSBURGH CORPORATION    
 
           
 
  By:      /s/ Paul J. Mooney    
 
     
 
Name: Paul J. Mooney    
 
      Title: Executive Vice President & CFO    

                  WHEELING-PITTSBURGH STEEL CORPORATION    
 
           
 
  By:      /s/ M. P. DiClemente    
 
     
 
Name: Michael P. DiClemente    
 
      Title: Treasurer    

              ROYAL BANK OF CANADA, as Administrative     Agent

             
 
  By:       /s/ David Wheatley    
 
     
 
Name: David Wheatley    
 
      Title: Manager, Agency    

              EMERGENCY STEEL LOAN GUARANTEE BOARD, as Federal     Guarantor

             
 
  By:      /s/ Marguerite S. Owen    
 
     
 
Name: Marguerite S. Owen    
 
      Title: General Counsel    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

              NAME OF INSTITUTION:
 
            AUSTRALIA AND NEW ZEALAND BANKING
     GROUP LIMITED

             
 
  By:       /s/ John W. Wade    
 
     
 
Name: John W. Wade    
 
      Title: Director    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

                  NAME OF INSTITUTION:    
 
                LLOYDS TSB BANK PLC    
 
           
 
  By:       /s/ Gary Staines    
 
     
 
Name: Gary Staines    
 
      Title: Vice President, Structured Finance    
 
           
 
  By:      /s/ Michelle White    
 
     
 
Name: Michelle White    
 
      Title: Assistant Vice President,    
 
            Structured Finance    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

                  NAME OF INSTITUTION:    
 
                J.P. Morgan Chase Bank, NA    
 
           
 
  By:      /s/ Paul Weybrecht    
 
     
 
Name: Paul Weybrecht    
 
      Title: Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            ALLIED IRISH BANKS, PLC

             
 
  By:      /s/ Joseph S. Augustine    
 
     
 
Name: Joseph S. Augustine    
 
      Title: Vice President    
 
           
 
  By:      /s/ Margaret Brennan    
 
     
 
Name: Margaret Brennan    
 
      Title: Senior Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            KBC BANK N.V.

             
 
  By:       /s/ Robert M. Surdam, Jr.    
 
     
 
Name: Robert M. Surdam, Jr.    
 
      Title: Vice President    
 
           
 
  By:       /s/ Robert Snauffer    
 
     
 
Name: Robert Snauffer    
 
      Title: First Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            US Bank National Association

             
 
  By:       /s/ Jeffrey A. Kessler    
 
     
 
Name: Jeffrey A. Kessler    
 
      Title: Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            Royal Bank of Canada

             
 
  By:       /s/ Dustin Craven    
 
     
 
Name: Dustin Craven    
 
      Title: Attorney-In-Fact    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            Fleet Capital Corporation

             
 
  By:       /s/ Elizabeth Brandt    
 
     
 
Name: Elizabeth Brandt    
 
      Title: Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            BANK HAPOALIM B.M.

             
 
  By:      /s/ James P. Surless      /s/ Charles McLaughlin          
 
      Name: James P. Surless   Charles McLaughlin
 
      Title: Vice President   Senior Vice President

Signature Page to the Third Amendment to the Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF SEPTEMBER 29,
2005 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.
 
            NAME OF INSTITUTION:
 
            BAYERISCHE LANDESBANK, Cayman Islands Branch

             
 
  By:       /s/ Dietmar Rieg    
 
     
 
Name: Dietmar Rieg
Title: Senior Vice President    
 
           
 
  By:       /s/ Norman McClave    
 
     
 
Name: Norman McClave    
 
      Title: First Vice President    

Signature Page to the Third Amendment to the Term Loan Agreement

[Schedules have been omitted and will be furnished upon request.]

 